        Case 1:19-cr-10080-NMG Document 2173 Filed 09/09/21 Page 1 of 2

                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

----------------------------------------------------------x
                                                          :
UNITED STATES OF AMERICA,                                 :
                                                          :
                           Plaintiff,                     :
                                                          :
         -against-                                        : Criminal No. 1:19-cr-10080-NMG
                                                          :
GREGORY COLBURN, ET AL,
                                                          :
                           Defendant.                     :
                                                          :
                                                          :
----------------------------------------------------------x

           NONPARTY UNIVERSITY OF SOUTHERN CALIFORNIA’S
       ASSENTED-TO MOTION FOR LEAVE TO FILE A MOTION TO QUASH
                      (PARTIALLY) UNDER SEAL

       University of Southern California (“USC”), with the assent of Defendant Wilson, seeks

leave of the Court to file its Motion to Quash a trial subpoena issued by Defendant Wilson ex parte

and under seal. As grounds for this Motion, USC states that its Motion to Quash references

previous ex parte sealed filings and rulings of this Court. USC proposes to redact such references

from the Motion to Quash that will be filed on the public docket.

            CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(a)(2)

       Undersigned counsel hereby certifies that counsel for USC conferred with counsel for the

Defendant Wilson who assents to USC filing its Motion (partially) under seal.

                                       Respectfully submitted,
                                       UNIVERSITY OF SOUTHERN CALIFORNIA,
                                       By its attorneys,
                                       /s/ Debra Wong Yang
                                       Debra Wong Yang (Admitted Pro Hac Vice)
                                       Douglas M. Fuchs (Admitted Pro Hac Vice)
                                       GIBSON DUNN & CRUTCHER LLP
                                       333 South Grand Avenue
                                       Los Angeles, CA 90071-3197
                                       (213)229-7000
                                       dwongyang@gibsondunn.com
                                       dfuchs@gibsondunn.com
        Case 1:19-cr-10080-NMG Document 2173 Filed 09/09/21 Page 2 of 2

                                      /s/ Anthony E. Fuller
                                      Anthony E. Fuller (BBO #633246)
                                      William H. Kettlewell (BBO# 270320)
                                      Elizabeth C. Pignatelli (BBO #677923)
                                      HOGAN LOVELLS US LLP
                                      125 High St., Suite 2010
                                      Boston, MA 02110
                                      (617) 371-1000
                                      anthony.fuller@hoganlovells.com
                                      bill.kettlewell@hoganlovells.com
                                      elizabeth.pignatelli@hoganlovells.com

Dated: September 9, 2021




                                CERTIFICATE OF SERVICE

        I hereby certify that this document filed through ECF system will be sent electronically to

the registered participants as identified on the Notice of Electronic Filing (NEF) on September 9,

2021.

                                      /s/ Anthony E. Fuller
                                      Anthony E. Fuller




                                                 2
